Exhibit 99.2 Newfield Reports Fourth Quarter and Full-Year 2010 Financial Results FOR IMMEDIATE RELEASE Houston – February 16, 2011 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited fourth quarter and full-year 2010 financial results. Newfield will be hosting a conference call at 8:30 a.m. CST on February 17, 2011. To participate in the call, dial 719-325-4751 or listen through the investor relations section of our website at http://www.newfield.com. Fourth Quarter 2010 For the fourth quarter of 2010, Newfield recorded net income of $22 million, or $0.17 per diluted share (all per share amounts are on a diluted basis). Net income for the fourth quarter includes the effect of the following items: o a net unrealized loss on commodity derivatives of $202 million ($129 million after-tax), or $0.96 per share; o a $7 million ($5 million after-tax), or $0.03 per share, impairment related to certain claims related to the bankruptcy proceedings associated with TXCO Resources Inc. Without the effect of these items, net income for the fourth quarter of 2010 would have been $156 million, or $1.16 per share. In addition, the Company’s fourth quarter 2010 DD&A rate increased approximately $0.16 per Mcfe over the third quarter 2010 rate. This increase was primarily related to the Company’s planned strategy to shift to higher margin oil plays and the resulting change in the composition of the Company’s proved reserve base. Revenues in the fourth quarter of 2010 were $528 million. Net cash provided by operating activities before changes in operating assets and liabilities was $420 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. Newfield’s production in the fourth quarter of 2010 was 77 Bcfe. Natural gas production in the fourth quarter of 2010 was 52 Bcf, an average of 560 MMcf/d. Newfield’s oil liftings in the fourth quarter of 2010 were 4.3 MMBbls, or an average of approximately 47,000 BOPD. Capital expenditures in the fourth quarter of 2010 were approximately $585 million, including approximately $106 million in acquisitions. Full-Year 2010 For 2010, Newfield recorded net income of $523 million, or $3.91 per diluted share. Revenues for 2010 were $1.9 billion. Net cash provided by operating activities before changes in operating assets and liabilities was $1.6 billion. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. Newfield’s production for the full year of 2010 was 288 Bcfe, an increase of 12% over 2009 production volumes. Capital expenditures for 2010 were approximately $2.0 billion. Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through an active drilling program and select acquisitions. Newfield's domestic areas of operation include the Mid-Continent, the Rocky Mountains, onshore Texas, Appalachia and the Gulf of Mexico. The Company has international operations in Malaysia and China. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated drilling plans and planned capital expenditures, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces from its Monument Butte field in Utah, the availability and cost of capital resources, labor conditions and severe weather conditions (such as hurricanes). In addition, the drilling of oil and gas wells and the production of hydrocarbons are subject to governmental regulations and operating risks. Other factors that could impact forward-looking statements are described in "Risk Factors" in Newfield's 2009 Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, and other subsequent public filings with the Securities and Exchange Commission, which can be found at www.sec.gov. Unpredictable or unknown factors not discussed in this press release could also have material adverse effects on forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. Unless legally required, Newfield undertakes no obligation to publicly update or revise any forward-looking statements. For information, contact: Investor Relations:Steve Campbell (281) 847-6081 Danny Aguirre (281) 668-2657 Media Relations:Keith Schmidt (281) 674-2650 Email: info@newfield.com 2 4Q10 Actual Results 4Q10 Actual Domestic Int’l Total Production/Liftings Note 1 Natural gas – Bcf 51.5 – 51.5 Oil and condensate – MMBbls 2.4 1.9 4.3 Total Bcfe 11.3 77.3 Average Realized Prices Note 1,2 Natural gas – $/Mcf $ $ – $ Oil and condensate – $/Bbl $ $ $ Mcf equivalent – $/Mcfe $ $ $ Operating Expenses: Lease operating ($MM) Recurring $ $ $ Major (workovers, etc.) $ $ $ Transportation $ $ – $ Lease operating (per Mcfe) Recurring $ $ $ Major (workovers, etc.) $ $ $ Transportation $ $ – $ Production and other taxes ($MM) $ $ $ per/Mcfe $ $ $ General and administrative (G&A), net ($MM) $ $ $ per/Mcfe $ $ $ Capitalized internal costs ($MM) $ per/Mcfe $ Interest expense ($MM) $ per/Mcfe $ Capitalized interest ($MM) $ per/Mcfe $ Note 1:Beginning in 2011, Newfield will report NGLs with its reported oil production. For comparative purposes, the following table depicts 4Q2010 production and realized prices pro-forma this change: Domestic Int’l Total Production/Liftings Natural gas – Bcf – Oil, condensate & NGLs – MMBbls Total Bcfe Average Realized Prices Natural gas – $/Mcf $ $ – $ Oil, condensate & NGLs – $/Bbl $ $ $ Mcf equivalent – $/Mcfe $ $ $ Note 2: Average realized prices include the effects of hedging contracts. If the effects of these contracts were excluded, the average realized price for total gas would have been $3.88 per Mcf and the domestic and total oil and condensate average realized prices would have been $73.08 and $77.38 per barrel, respectively. 3 1Q11 & FY11 Estimates 1Q11 & FY11 Estimates Domestic Int’l Total Production/Liftings 1QE FY11 1QE FY11 1QE FY11 Natural gas – Bcf 46 – 48 191 – 194 – – 46 – 48 191 – 194 Oil, condensate and NGLs – MMBbls 2.3 – 2.9 14.0 – 15.0 1.4 – 1.6 6.1– 6.5 3.7– 4.5 20.1 – 21.5 Total Bcfe 60 – 65 275 – 284 8 – 10 37 – 39 68 – 75 312 – 323 Average Realized Prices Natural gas – $/Mcf Note 1 Note 1 Oil, condensate and NGLs – $/Bbl Note 2 Note 2 Note 3 Note 3 Mcf equivalent – $/Mcfe Operating Expenses (per Mcfe): Lease Operating Recurring $0.66 - $0.73 $0.63 - $0.70 $1.73 - $2.02 $1.66 - $1.93 $0.80 - $0.89 $0.76 - $0.85 Major (workovers, etc.) $0.11 - $0.15 $0.14 - $0.19 $0.15 - $0.21 $0.22 - $0.31 $0.11 - $0.15 $0.15 - $0.20 Transportation $0.36 - $0.40 $0.35 - $0.39 - - $0.31 - $0.35 $0.31 - $0.34 Production/Taxes Note 4 $0.27 - $0.32 $0.31 - $0.37 $5.56 - $7.11 $4.43 - $5.25 $0.93 - $1.17 $0.80 - $0.95 G&A, net $0.67 - $0.71 $0.62 - $0.67 $0.19 - $0.21 $0.18 - $0.20 $0.61 - $0.65 $0.57 - $0.61 Capitalized internal costs ($0.35 - $0.40) ($0.32 - $0.36) Interest Expense $0.52 - $0.57 $0.48 - $0.53 Capitalized Interest ($0.23 - $0.26) ($0.18 - $0.22) Tax rate (%)Note 5 36% - 38% 36% - 38% Income taxes (%) Current 14% - 16% 14% - 16% Deferred 84% - 86% 84% - 86% Note 1: The price that the Company receives for natural gas production from the Gulf of Mexico and onshore Gulf Coast, after basis differentials, transportation and handling charges, typically averages $0.25 - $0.50 per MMBtu less than the Henry Hub Index.Realized natural gas prices for our Mid-Continent properties, after basis differentials, transportation and handling charges, typically average 85-90% of the Henry Hub Index. Note 2: The price the Company receives for its Gulf Coast oil production, excluding NGLs, typically averages about 93-97% of the NYMEX West Texas Intermediate (WTI) price. The price the Company receives for its oil production in the Rocky Mountains, excluding NGLs, is currently averaging about $15-$17 per barrel below the WTI price. Oil production from the Company’s Mid-Continent properties, excluding NGLs, typically averages 90-95% of the WTI price. Note 3: Oil sales from the Company’s operations in Malaysia typically sell at a slight discount to Tapis, or today about 105-110% of WTI. Oil sales from the Company’s operations in China typically sell at $4-$6 per barrel less than the WTI price. Note 4: Guidance for production taxes determined using the average of the strip at 01/24/11 ($91.67/bbl, $4.69/mcf). Note 5: Tax rate applied to earnings excluding unrealized gains or losses on commodity derivatives. 4 CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share data) For the Three Months Ended December 31, For the Twelve Months Ended December 31, Oil and gas revenues $ Operating expenses: Lease operating 89 67 Production and other taxes 49 25 63 Depreciation, depletion and amortization General and administrative 39 38 Ceiling test and other impairments 7 — 7 Other — — 10 8 Total operating expenses Income (loss) from operations ) Other income (expenses): Interest expense ) Capitalized interest 15 12 58 51 Commodity derivative income (expense) ) 63 Other (5
